Citation Nr: 1443753	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, claimed as headaches.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was previously remanded by the Board in February 2012 and February 2013 for further development and now returns to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any further delay in the resolution of this case, another remand is necessary because there has not been substantial compliance with its February 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran contends that he sustained injuries to his head and right shoulder in a motor vehicle accident in service, around November 1968, when his bus was sideswiped by a 2 1/2-ton truck and overturned; he lost consciousness and was hospitalized at the U.S. Army Hospital in Fort Dix, New Jersey.  In his January 2010 substantive appeal, the Veteran also reported that while serving with the 504th military police (MP) Battalion, his jeep came under enemy fire and evasive action threw him out of the jeep wherein he incurred a head and right shoulder injury.

The AOJ requested from the National Personnel Records Center (NPRC) any records of the Veteran's inpatient treatment at the base hospital at Fort Dix, New Jersey, dating from September to November 1968, but the NPRC replied that they had no service treatment records in their possession and all available records had already been provided to the VA in March 2010.  As such, the RO made a formal finding that the Veteran's inpatient records from the Fort Dix hospital were unavailable for review and the Veteran was notified in a July 2013 letter that the VA was unable to obtain these records.  Due to the unavailability of these service treatment records, the Board has a heightened duty to consider the applicability of the benefit of the doubt rule and to discuss the evidence favorable to the Veteran.  See Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).

In addition, 38 U.S.C.A. § 1154(b) provides that "in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  In adjudicating a claim for service connection, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The mere absence of awards or decorations that would confirm engagement in combat, as in the Veteran's case, does not preclude a finding that the claimant engaged in combat and the Board errs to the extent that it relies on the absence of awards to conclude that the claimant did not participate in combat.  See Daye v. Nicholson, 20 Vet. App. 512, 517 (2006).

Concerning this, in its February 2013 remand, the Board requested to the RO to determine whether the Veteran was a combat veteran and 38 U.S.C.A. § 1154(b) applies in this case.  This has not been done.  AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Accordingly, another remand is required so that the AOJ determine whether the Veteran is a combat veteran after undertaking any appropriate development that is deemed necessary to make such determination.

Additionally, with regard to head and right shoulder disabilities, the Veteran provided testimony at the Board May 2011 hearing that he had been experiencing ongoing headaches and flare-ups of shoulder pain since the in-service motor vehicle accident.  The Veteran is competent to testify as to such observable symptomatology, and under certain circumstances, lay evidence alone may be sufficient to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr v. Nicholson, 21 Vet. App. 303 (2007); also see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").  Thus, the Board finds that despite the lack of documentation of current diagnoses, a VA examination is warranted to adequately decide the merits of the claims, based on the Veteran's competent lay testimony.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records from the VA Community-Based-Outpatient-Clinic (CBOC) in Massena, New York, and any associated outpatient clinics dated from January 2013 to the present.  All records and/or responses received should be associated with the claims file.

2.  After undertaking any appropriate development that is deemed necessary, make a specific determination as to whether the Veteran is a combat veteran.

3.  Thereafter, schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether any present residuals of a head injury or right shoulder disability are related to his period of service.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

In light of the service and post service medical evidence of record, the lay statements of record, and any examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has any current residuals of a head injury or right shoulder disability, which had its onset during his active duty service, or it is otherwise related to his military service, to include the claimed motor vehicle and jeep accidents in service.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale must be provided for any opinion stated.

4.  The Veteran should be notified that it is his responsibility to report for an examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After completing the above development, readjudicate all claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



